2013 WI 96

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2013AP329-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Ronald J. Moore, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Ronald J. Moore,
                                  Respondent.



                             DISCIPLINARY PROCEEDINGS AGAINST MOORE

OPINION FILED:          November 29, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                           2013 WI 96
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2013AP329-D


STATE OF WISCONSIN                               :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ronald J. Moore, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
            Complainant,
                                                                   NOV 29, 2013
      v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
Ronald J. Moore,

            Respondent.




      ATTORNEY   disciplinary        proceeding.            Attorney's         license

suspended.



      ¶1    PER CURIAM.      We review the report and recommendation

of the referee, Reserve Judge Robert E. Kinney, that the license

of Attorney Ronald J. Moore to practice law in Wisconsin should

be suspended for a period of three years and that Attorney Moore

should be required to pay the full costs of this disciplinary

proceeding,   which   were      $1,254.43   as       of   June    27,    2013.       The

referee's     findings     of     fact,     conclusions            of      law,      and
recommendation regarding discipline were based on a stipulation
                                                                             No.    2013AP329-D



and no contest plea entered by Attorney Moore.                               No appeal has

been filed in this matter.                   Accordingly, our review proceeds

pursuant to SCR 22.17(2).1

     ¶2     After fully reviewing this matter, we agree with the

referee that the facts of the complaint, which Attorney Moore

has admitted, adequately support the conclusion that Attorney

Moore    engaged      in    the    six   counts        of    professional          misconduct

alleged    in    the       complaint      filed        by     the    Office        of    Lawyer

Regulation (OLR).           We conclude that a three-year suspension of

Attorney Moore's license to practice law in this state is the

appropriate level of discipline for the misconduct committed by

Attorney Moore.            Finally, in light of the fact that Attorney

Moore did not stipulate to the underlying facts or enter his no

contest plea until after a referee had been appointed, we impose

the full costs of this proceeding on Attorney Moore.

     ¶3     The OLR filed the present complaint against Attorney

Moore in February 2013.              The complaint set forth six counts of

professional          misconduct         arising            from     Attorney           Moore's
representation        of      a    husband       and    wife        in   a     guardianship

proceeding      and     his       drug-related         actions       involving          another


     1
         SCR 22.17(2) states:

          If no appeal is filed timely, the supreme court
     shall review the referee's report; adopt, reject or
     modify the referee's findings and conclusions or
     remand the matter to the referee for additional
     findings;   and   determine  and   impose  appropriate
     discipline.   The court, on its own motion, may order
     the parties to file briefs in the matter.

                                             2
                                                                     No.    2013AP329-D



client, which ultimately led to Attorney Moore's conviction of

two misdemeanor crimes.           The complaint asked for a three-year

suspension of Attorney Moore's license and an award of costs.

    ¶4      Attorney Moore filed an answer in which he admitted

some of the factual allegations of the complaint, denied other

factual allegations, and denied having committed any of the rule

violations charged by the OLR.

    ¶5      After Reserve Judge Kinney was appointed as referee,

Attorney    Moore      entered    into     a    stipulation         with    the    OLR.

Pursuant to the stipulation, Attorney Moore withdrew his answer,

agreed    that   the    referee    could       use    the      allegations    of     the

complaint as a factual basis for a determination of misconduct,

and pled no contest to each of the six counts set forth in the

OLR's    complaint.       The    stipulation         requested      the    referee   to

recommend    that   the   court    impose      a     three-year      suspension,      as

initially requested by the OLR.                In the stipulation, Attorney

Moore represents that he fully understands the allegations of

misconduct against him and his right to contest those charges of
misconduct, that he understands the ramifications of entering

into the stipulation, that he understands his right to consult

with counsel and has indeed been represented by counsel in this

disciplinary     proceeding,      and    that        he   is    entering    into     the

stipulation knowingly and voluntarily.

    ¶6      Pursuant to the stipulation, the referee accepted the

factual     allegations     of     the       complaint         as   true.         Those

allegations, which constitute the referee's findings of fact,
are summarized in the following paragraphs.
                                         3
                                                                                   No.    2013AP329-D



       ¶7        Attorney Moore was admitted to the practice of law in

this state in 1984.                 He most recently was engaged in the private

practice of law in Wausau.                   He has not been the subject of prior

professional discipline.

       ¶8        The       first    three    counts      of    the     complaint         relate       to

Attorney         Moore's           representation         of     M.K.        and     B.K.       in     a

guardianship           proceeding         regarding       their       granddaughter,         J.A.R.

In December 2009 J.A.R.'s mother, who lived in California, sent

J.A.R.      to    live       with    M.K.    and       B.K.,    who    resided       in    Marathon

County, Wisconsin.                  J.A.R. began residing in the home of M.K.

and B.K. on December 10, 2009.                         In February 2010 M.K. and B.K.

retained Attorney Moore to pursue a guardianship proceeding with

the aim of becoming the legal guardians of J.A.R.                                          Attorney

Moore      filed       a    guardianship       petition         in     the    Marathon       County

circuit court on their behalf a few days later.

       ¶9        The Uniform Child Custody Jurisdiction Act (UCCJA),

which has been adopted in Wisconsin, requires that a minor child

must reside in the state for a minimum of six months in order
for    a    court      of     that    state    to       exercise       jurisdiction         over      a

guardianship proceeding involving the minor.                             Because J.A.R. had

been    living         with    M.K.    and    B.K.       in    Marathon       County      for    only

approximately two months at the time the guardianship petition

was filed, the Marathon County circuit court lacked jurisdiction

to proceed with the guardianship petition.

       ¶10       By    April       2010     Attorney      Moore       was     aware       that       the

child's mother had objected to the guardianship petition, which
meant that even if the guardianship case could have proceeded to
                                                   4
                                                                        No.       2013AP329-D



a   resolution,      he     would    have    been    obligated         to     prove     that

J.A.R.'s mother was not fit to care for her.

       ¶11   By June 2010 J.A.R. had been living continuously with

M.K.   and   B.K.    in   Marathon      County      for   more       than    six    months.

Attorney     Moore,       however,       did      not      dismiss          the     pending

guardianship proceeding and file a new proceeding in order to

comply with the six-month jurisdictional requirement.

       ¶12   By    July   2010      J.A.R.'s     mother    had       retained      Attorney

Peter C. Rotter to represent her in the guardianship proceeding.

Attorney Rotter entered a special appearance in the guardianship

case on the mother's behalf, specifically reserving her right to

challenge the court's jurisdiction over the petition.                              Attorney

Moore did not give a copy of Attorney Rotter's notice to M.K.

and B.K., nor did he explain to them that the petition he had

filed was subject to dismissal for failure to comply with the

six-month residency requirement.

       ¶13   The    court    scheduled       a   hearing        on   the    guardianship

petition for July 29, 2010.                 Although Attorney Moore met with
M.K. and B.K. a few days before the hearing and told them that

things were "in good shape" and he was ready for the hearing, he

had not obtained any school or medical records for J.A.R., had

not    obtained     any   written      records      at    all    regarding         J.A.R.'s

mother, had not issued any interrogatories or subpoenas to the

mother, and had not deposed the mother.                     Indeed, according to

Attorney Moore's billing records, he had not done any work on

the guardianship matter in either May or June 2010.


                                            5
                                                                    No.    2013AP329-D



       ¶14    On July 27, 2010, Attorney Moore filed a motion for an

adjournment of the guardianship hearing due to an illness for

which he had been briefly hospitalized.                  He did not advise M.K.

and B.K. that he had any medical issues that might affect his

ability to perform his duties as an attorney.                   The court granted

the motion and rescheduled the hearing for October 7, 2010.

       ¶15    Attorney      Moore     did   not    serve     interrogatories         or

document requests on J.A.R.'s mother until August 30, 2010.                         He

did not take her deposition until September 20, 2010.                         He did

not receive her responses to the interrogatories until after he

had deposed her.           Not until October 4, 2010, just three days

prior    to     the     scheduled    hearing,     did    Attorney     Moore      submit

requests to facilities and persons in California for records

that    might      be   relevant     to   the   issues    for   the     guardianship

hearing.      Although he asked for the records to be provided to

him in time for the October 7 hearing, he had not received some

of the requested records as of October 6, 2010.                         At no point

prior to the scheduled hearing date did Attorney Moore attempt
to cure the jurisdictional defect with the guardianship petition

that he had filed in February 2010.

       ¶16    By      September     27,   2010,   Attorney      Moore     knew     that

criminal charges would soon be filed against him.                         He did not

promptly advise M.K. and B.K. of this fact or discuss how this

would impact his ability to represent them at the guardianship

hearing.        On October 4, 2010, a criminal complaint charging

Attorney Moore with two misdemeanors was filed in the Marathon
County circuit court.             State v. Moore, Marathon County Case No.
                                            6
                                                                               No.        2013AP329-D



2010CM1952.              The    filing      of     the     complaint        generated            media

coverage in the community, which displeased Attorney Moore.

       ¶17     On    October          6,   2010,     just       one   day      prior        to     the

guardianship hearing, Attorney Moore finally advised M.K. and

B.K. of the criminal charges against him, although he told them

that the charges were unfounded.                         Given the lack of time prior

to the guardianship hearing, M.K. and B.K. were unable to make a

fully informed decision on whether they should continue to be

represented by Attorney Moore or hire a different attorney to

replace him.

       ¶18     Later that same day, Attorney Moore advised M.K. and

B.K.    that    he       was    too    emotionally         distraught       to       be    able     to

represent them at the guardianship hearing the next day.                                            He

then filed a motion to adjourn the hearing, claiming that the

filing    of    the       criminal         complaint      and    other      occurrences            had

caused   him        to    suffer      a    temporary      mental      condition           that     was

impairing his ability to represent his clients.                                      The circuit

court    granted          the    motion      and     rescheduled         the     hearing           for
December 6, 2010.

       ¶19     On October 16, 2010, J.A.R.'s mother appeared at the

door of M.K. and B.K.'s home with law enforcement to regain

custody of J.A.R.              She then took J.A.R. back to California.

       ¶20     The guardian ad litem (GAL) who had been appointed for

J.A.R., Attorney Peter Karoblis, spoke with Attorney Moore and

proposed filing a new petition for temporary guardianship.                                          He

believed that by doing so he could bring the guardianship matter
in front of the circuit court quickly without the need to serve
                                                 7
                                                                              No.      2013AP329-D



J.A.R.'s mother and could obtain an ex parte order granting

temporary guardianship to M.K. and B.K.                           Attorney Moore doubted

that the GAL's proposed course of action would be successful.

He   discussed          it    with    M.K.        and   B.K.,    but    did   not     share     his

concerns with them.                  Attorney Moore also did not tell M.K. and

B.K. that although the GAL would be filing the new petition, he

would be performing legal research and drafting documents to

support the petition, for which he would be billing them.

       ¶21    On November 6, 2010, the circuit court ruled that it

lacked jurisdiction over the initial petition filed by Attorney

Moore    because        J.A.R.        had    not    resided      with    M.K.    and     B.K.   in

Wisconsin         for    at    least        six    consecutive     months       prior     to    the

filing       of    the        petition.            It     also   ruled     that     it     lacked

jurisdiction to hear the temporary guardianship petition filed

by the GAL because J.A.R. was no longer physically present in

Wisconsin         at    the        time    that     petition     had     been     filed.        On

November 11,           2010,       M.K.     and    B.K.    directed      Attorney      Moore     to

cease doing any further work on their behalf.
       ¶22    There          was    also     a    discrepancy      between      the      retainer

agreement that Attorney Moore had presented to M.K. and B.K. for

their    signatures           and     the    monthly       billing      statements       that   he

subsequently sent to them.                        The retainer agreement stated that

on execution of the agreement, M.K. and B.K. were to pay $500,

which was a non-refundable advanced fee that would be placed

into Attorney Moore's business account.                                It further provided

that    Attorney         Moore        would       provide    monthly      itemized        billing
statements, that the clients were required to pay all costs and
                                                    8
                                                                           No.       2013AP329-D



fees by the 15th of the following month, and that the clients

consented to the placement of all advanced fees into Attorney

Moore's       business      account.         The     billing    statements,           however,

stated       that    the    clients     were   required        to   maintain         a   $1,000

balance in Attorney Moore's client trust account by the 15th of

each       month.     There       was   no   such    requirement      in       the    retainer

agreement.

       ¶23     The referee concluded that these facts were sufficient

to prove that Attorney Moore had committed each of the three

ethical violations alleged in the OLR's complaint regarding this

matter.       First, by failing to file a new guardianship petition

after J.A.R. had resided in this state for six months in order

to cure the jurisdictional defect, and by failing in a timely

manner to obtain documents, discovery responses, and deposition

testimony needed for the guardianship hearing, Attorney Moore

failed       to     act    with    reasonable        diligence,      in     violation        of

SCR 20:1.3.2          Second, the referee concluded that these facts

demonstrated         that    Attorney        Moore    had   failed        to     communicate
adequately with his clients, in violation of SCR 20:1.4(a) and

SCR 20:1.4(b).3            Third, by failing to communicate in a clear and

       2
       SCR 20:1.3 states that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."
       3
           SCRs 20:1.4(a) and (b) state as follows:                   Communication.

               (a) A lawyer shall:

            (1) Promptly inform the client of any decision or
       circumstance with respect to which the client's
       informed consent, as defined in SCR 20:1.0(f), is
       required by these rules;

                                               9
                                                      No.   2013AP329-D



consistent manner the basis and rate of his fees, what fees were

required to be paid in advance, and how advanced fees would be

handled, and by stating in the retainer agreement that advanced

fees       would   be   nonrefundable,   Attorney   Moore    violated

SCR 20:1.5(b).4

            (2) reasonably consult with the client about the
       means by which the client's objectives are to be
       accomplished;

            (3) keep the client reasonably informed about the
       status of the matter;

            (4) promptly comply with reasonable requests by
       the client for information; and

            (5) consult with the client about any relevant
       limitation on the lawyer's conduct when the lawyer
       knows that the client expects assistance not permitted
       by the Rules of Professional Conduct or other law.

            (b) A lawyer shall explain a matter to the extent
       reasonably necessary to permit the client to make
       informed decisions regarding the representation.
       4
           SCR 20:1.5(b) states:

            (1) The scope of the representation and the basis
       or rate of the fee and expenses for which the client
       will be responsible shall be communicated to the
       client in writing, except when the lawyer will charge
       a regularly represented client on the same basis or
       rate as in the past. If it is reasonably foreseeable
       that the total cost of representation to the client,
       including attorney's fees, will be $1000 or less, the
       communication may be oral or in writing. Any changes
       in the basis or rate of the fee or expenses shall also
       be communicated in writing to the client.

            (2) If the total cost of representation to the
       client, including attorney's fees, is more than $1000,
       the purpose and effect of any retainer or advance fee
       that is paid to the lawyer shall be communicated in
       writing.

                                   10
                                                                            No.      2013AP329-D



    ¶24     Counts       Four    through     Six    of        the    complaint         involve

Attorney     Moore's      representation           of     A.E.P.,         an      18-year-old

defendant     in    a     felony     criminal           case,       and      the      criminal

convictions       against      Attorney     Moore       that        arose      out    of   that

representation.          Attorney    Moore       began     representing              A.E.P.   at

least by the summer of 2009 and appeared with him at his initial

appearance in June 2009.                 In the early stages of the case,

Attorney Moore hoped to negotiate a plea agreement that would

allow A.E.P. to avoid a felony conviction.                           While the case was

pending,    however,      the    State     filed    additional            charges      against

A.E.P. in a series of new cases.                    Ultimately, there were six

cases    pending    against      A.E.P.     in   the      Marathon          County     circuit

court.     Consequently, Attorney Moore was not able to negotiate a

plea agreement acceptable to both the State and A.E.P.

    ¶25     A.E.P. was able to post bond and obtain his temporary

release from custody in the pending cases.                      On February 3, 2010,

Attorney    Moore    advised      A.E.P.     that       law    enforcement           would    be

raiding his home and that he should therefore bring any drug-
related items to Attorney Moore's law office.                               A.E.P. did as

instructed by Attorney Moore.                Among the items he brought to

Attorney    Moore's      office     were    some        homemade       marijuana        pipes.

While    A.E.P.    was    at    Attorney    Moore's        office,          Attorney       Moore

asked him what was the usual price at the time for an ounce of

marijuana.    A.E.P. replied that $400 was the going price.




                                           11
                                                                     No.     2013AP329-D



       ¶26   The      next   day    Attorney        Moore    called        A.E.P.     and

instructed him to come back to Attorney Moore's office.                              When

A.E.P. arrived at the office, Attorney Moore gave him $400 in

cash and told him to purchase an ounce of marijuana.                          Attorney

Moore also called A.E.P.'s employer and told the employer that

A.E.P. would not be coming to work that day because Attorney

Moore had something for him to do.

       ¶27    After      A.E.P.     left     Attorney       Moore's        office,     he

contacted an individual for the purpose of buying the marijuana

that Attorney Moore wanted.                He then stopped at his place of

employment      and    showed   his      employer    the    cash.     He     told     his

employer that he had to go buy marijuana for his attorney to

help him with his case.             He left his employer to purchase the

marijuana.

       ¶28    Before A.E.P. could conclude the marijuana purchase,

his    father      telephoned      and    confronted        him   about      what     was

happening.      The father directed A.E.P. to meet him at a parking

lot.    When the two reached the meeting place, A.E.P. told his
father that Attorney Moore had given him $400 and had instructed

him to buy an ounce of marijuana.

       ¶29    A.E.P.'s       parents       subsequently       went    to      Attorney

Moore's office and confronted him.                  Attorney Moore denied that

he had given any cash to A.E.P. or that he had directed A.E.P.

to purchase marijuana for him.

       ¶30    While this discussion was occurring, A.E.P. arrived

at Attorney Moore's office.              A.E.P.'s father asked him about the
fact that Attorney Moore had denied what A.E.P. had previously
                                           12
                                                                       No.    2013AP329-D



reported to his father.              At that point, A.E.P. took out the $400

in cash and placed it on Attorney Moore's desk to corroborate

what he had told his father.                 A.E.P. subsequently picked up the

cash again and made a comment to the effect that if the money

did not belong to Attorney Moore, then it must belong to him.

       ¶31      At   that    point,     Attorney     Moore    asked    A.E.P.     if   he

could    tell      A.E.P.'s        parents   "what      was   going    on."      A.E.P.

responded affirmatively.               Attorney Moore then told the parents

that the $400 in cash had been given to A.E.P. so he could make

a "good faith buy."                Attorney Moore further stated that the

assistant district attorney handling A.E.P.'s pending cases and

other law enforcement officials knew about the proposed buy.                           He

also told the parents that this was just a good faith buy and

that if A.E.P. wanted to work with law enforcement, an actual

written contract would need to be drafted.                     Attorney Moore then

took back the $400.

       ¶32      Several days after this conversation, A.E.P. and his

parents terminated Attorney Moore's representation.                           They then
met with successor counsel and described the events that had

taken place at Attorney Moore's office on February 4.                         Successor

counsel contacted the assistant district attorney and confirmed

that    he   had     not    been    aware    of   any   proposed      good    faith    buy

involving A.E.P. and Attorney Moore.

       ¶33      A special investigator by the name of Nathan Pauls

was prepared to testify that he had spoken with A.E.P. following

a January 2010 arrest and had told A.E.P. that he would be
willing to speak with A.E.P. once he was out of jail.                           Special
                                             13
                                                                           No.    2013AP329-D



Investigator Pauls, however, also would have testified that he

had not had any contact with A.E.P. or Attorney Moore since that

initial brief conversation and had not made any arrangements for

A.E.P. to cooperate with law enforcement by making drug buys or

otherwise.            Special       Investigator         Pauls    further        would    have

testified        that     his    law       enforcement    unit     never    attempted      to

obtain a search warrant for the residence of A.E.P.

       ¶34       The assistant district attorney would have testified

that he had a 30-second telephone conversation with Attorney

Moore, who suggested that A.E.P. would be willing to cooperate

with       law   enforcement          in    exchange     for     consideration       on   his

pending      charges.           The    assistant       district     attorney,       however,

would also have testified that he immediately dismissed the idea

because of the seriousness of the pending charges against A.E.P.5

In addition, the assistant district attorney never told Attorney

Moore that A.E.P. should clear his residence of illegal drugs

due to a coming search of the residence by law enforcement.

       ¶35       As   a    result      of    Attorney    Moore's     interactions         with
A.E.P., the State charged Attorney Moore with two unclassified

misdemeanors:             (1) possession of a controlled substance (THC),

as a party to a crime-conspiracy, and (2) possession of drug

paraphernalia.            Attorney Moore entered no contest pleas to both

charges.



       5
       Attorney Moore's billing records do not show any entries
for a conversation with the assistant district attorney about
A.E.P. working with law enforcement to conduct drug buys.

                                                14
                                                                          No.    2013AP329-D



      ¶36       At    the     time   that     Attorney        Moore    asked     A.E.P.   to

purchase marijuana for him, A.E.P. was out on bond in several

felony cases.          If he had purchased and possessed marijuana, his

bond would have been subject to revocation and he could have

been charged with additional felony offenses.

      ¶37       Based on these facts, the referee found that Attorney

Moore     had        committed       three        violations      of    the      Rules     of

Professional Conduct for Attorneys.                      As alleged in Count Four of

the   complaint,        by    engaging       in    conduct      that   resulted     in    his

conviction of the two misdemeanors identified above, Attorney

Moore violated SCR 20:8.4(b).6                      Attorney Moore also violated

SCR 20:8.4(c)7         when     he    made        multiple      misrepresentations        to

A.E.P.'s parents in his office on February 4, 2010.                             Finally, by

attempting to cause A.E.P. to purchase marijuana for him, which

could      have       been     detrimental          to       A.E.P.,    Attorney      Moore

represented          A.E.P.    while     having          a   concurrent     conflict      of

interest, in violation of SCR 20:1.7(a)(2).8
      6
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."
      7
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation; . . . ."
      8
          SCR 20:1.7(a)(2) states:

           Except as provided in par. (b), a lawyer shall
      not represent a client if the representation involves
      a concurrent conflict of interest.      A concurrent
      conflict of interest exists if:

             . . .
                                              15
                                                             No.       2013AP329-D



      ¶38    As requested by the OLR and stipulated to by Attorney

Moore, the referee recommended that the court suspend Attorney

Moore's license to practice law in Wisconsin for a period of

three years.     The referee also recommended that the court impose

the   full   costs   of    the    disciplinary     proceedings    on    Attorney

Moore.

      ¶39    Our review of a referee's report and recommendation

in an attorney disciplinary proceeding follows well-established

standards.     We affirm the referee's findings of fact unless they

are found to be clearly erroneous, but we review the referee's

conclusions of law on a de novo basis.                  In re Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71,

740 N.W.2d 125.           We     determine   the    appropriate        level   of

discipline to impose given the particular facts of each case,

independent of the referee's recommendation, but benefiting from

it.   In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶40    Given the parties' stipulation that the allegations
of the complaint are true, we adopt those allegations as the

referee's findings of fact.             We agree with the referee that

those findings are sufficient to support a legal conclusion that

Attorney Moore committed each of the six counts of professional

misconduct alleged in the OLR's complaint.

           (2) there   is  a   significant  risk   that  the
      representation of one or more clients will be
      materially limited by the lawyer's responsibilities to
      another client, a former client or a third person or
      by a personal interest of the lawyer.

                                       16
                                                                             No.     2013AP329-D



      ¶41      Turning        to    the     issue        of    the    proper         level       of

discipline,       we    conclude        that     a    three-year      suspension          is    the

appropriate sanction for Attorney Moore's misconduct.                                 Attorney

Moore's      ethical         violations         are      serious      breaches        of        his

obligations       as    an   attorney.           Not    only    did     he    conspire         with

another to violate the criminal law of this state, he directed

his own client, a young man already facing multiple criminal

charges, to break the law again to serve Attorney Moore's own

personal cravings.              Instead of helping his client to gain a

respect for the laws of this state, Attorney Moore demonstrated

to   his    young      client      his    own    disdain       for    the     rule    of       law.

Moreover,      when     confronted         by    his     client's     parents,        Attorney

Moore   lied      to   them,       first    by       essentially      claiming       that       his

client was a liar and then by trying to spin a story of an

alleged "good faith buy" to cover his own criminal acts.                                  In the

other      matter,      Attorney         Moore       showed     a    troubling        lack       of

diligence to address a clear problem that he had caused.                                        His

failure      to      take      relatively            simple     steps        to     cure        the
jurisdictional defect his premature filing had caused cost his

clients their opportunity to seek a legal role in the upbringing

of   their     granddaughter.               A        lengthy    suspension,          with       the

accompanying        requirement          that    Attorney       Moore    must       prove       his

character     and      fitness     to     resume       the    practice       of    law,    is    an

appropriate result of this professional misconduct.

      ¶42      We further conclude that there is no reason in this

matter to deviate from our general policy of imposing the full
costs of a disciplinary proceeding on the respondent attorney
                                                17
                                                                    No.   2013AP329-D



who is found to have committed professional misconduct.                            See

SCR 22.24(1m).            Although    Attorney   Moore    did     ultimately     enter

into a stipulation and no contest plea, he initially filed an

answer that denied many of the material factual allegations in

the OLR's complaint and denied having committed any of the six

charged rule violations.              This denial required the appointment

of   a    referee    and     the   accompanying    costs    of    litigating     this

matter.        It is therefore appropriate that Attorney Moore pay the

full costs associated with this proceeding.

         ¶43    Finally, we do not include any restitution obligation

in our order.             The OLR did not request any restitution award

against Attorney Moore as the two representations did not meet

the OLR's restitution criteria.

         ¶44   IT IS ORDERED that the license of Ronald J. Moore to

practice law in Wisconsin is suspended for a period of three

years, effective December 30, 2013.

         ¶45   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Ronald J. Moore shall pay to the Office of Lawyer
Regulation the costs of this proceeding.

         ¶46    IT   IS    FURTHER    ORDERED    that    Ronald    J.   Moore    shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

         ¶47    IT   IS     FURTHER    ORDERED    that     compliance     with     all

conditions of this order is required for reinstatement.                            See

SCR 22.29(4)(c).


                                          18
     No.   2013AP329-D




19
    No.   2013AP329-D




1